A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 18 February 2021 has been entered.
The disclosure is objected to because of the following informalities: In the replacement paragraph to page 7, lines 1-31, 10th line therein, note that the recitation of “is shorted” is still vague in meaning as to in what manner this feature is considered “shorted” (e.g. short-circuited, shortened in length, etc.) and thus appropriate clarification is still needed.  Appropriate correction is required.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 4-13; 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claims 1, 15, note that the added limitations of the “first path” and the “second path” in the manner as recited in these claims do not find support in the original disclosure and thus has been treated as “new matter”. In particular, the examiner is unable to find any explicit or implicit description in the original disclosure pertaining to the “first path” and the “second path” providing the coupling of the signal in the manner as specified in the added limitations recited in these claims.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 4, line 2, note that it is unclear how “a longitudinal axis of at least one slot”, as recited herein relates to “a longitudinal axis of the at least one slot array”, as recited in claim 1 (i.e. one in the same longitudinal axis, distinctly different longitudinal axes, etc.) and thus appropriate clarification is needed.
The following claims have been found to be objectionable for reasons set forth below: 
In claim 11, note that the recitation of “that can be moved” should be rewritten as --configured to move-- for an appropriate characterization.
In claim 14, line 2, note that --a-- should be inserted prior to “phase” for idiomatic clarity.
Applicant's arguments filed 18 February 2021 have been fully considered but they are not persuasive.
Regarding the rejections based on prior art, applicants’ have asserted that the Tae et al reference does not disclose all the elements presented in claim 1, needed to anticipate claim 1.
In response, the examiner, having considered applicants’ assertions, has determined that although the amended limitations to claims 1 & 15 may possibly distinguish over the Tae et al reference, the examiner is unable to assess the issue of patentability, at this time, given the significant issue of “new matter” presented by the amendments to claims 1 & 15. Accordingly, the examiner has withdrawn the rejection based on the prior art of record, including the Tae et al reference, at this time. However, the withdrawal of the prior art rejections, at this time, does not mean that the amended claims distinguish over the prior art of record, but rather is taken to permit resolution of the significant issue of “new matter” raised by the amendments to claims 1 & 15. Upon the resolution of the “new matter” issue, the examiner will then reevaluate the appropriateness of reinstating rejections based on the prior art of record, including the Tae et al reference.
Claim 14 is allowable over the prior art of record.
Any inquiry concerning this communication should be directed to BENNY T LEE at telephone number (571) 272-1764.


/BENNY T LEE/PRIMARY EXAMINER 
ART UNIT 2843                                                                                                                                                                                                       

B. Lee